Mandamus Denied and Opinion Filed August 9, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01064-CV

                         IN RE SYLVESTER MCCURRY, Relator

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F99-01864-K, F01-00915-K

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       In this original mandamus proceeding, relator contends the Honorable Judge Creuzot has

failed to rule on relator’s “motion for recusal of Honorable John Coleman Creuzot.” Relator’s

motion to recuse shows it was executed by him on January 3, 2013. As of January 1, 2013, the

Honorable John Creuzot was no longer the judge of the Criminal District Court No. 4. Nothing

in the record shows the motion to recuse was presented to Judge Creuzot or that Judge Creuzot

has presided over any post-conviction proceedings regarding relator since January 1, 2013.

Therefore, we conclude relator has not shown he is entitled to the relief requested. See Simon v.

Levario, 306 S.W.3d 318, 320–21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex

rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 297–28 (Tex. Crim. App. 2010)

(orig. proceeding).
      We deny relator’s petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
131064F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–